Citation Nr: 1432827	
Decision Date: 07/23/14    Archive Date: 07/29/14

DOCKET NO.  09-15 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for nosebleeds.

2.  Entitlement to service connection for headaches.

3.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to May 15, 2010.

4.  Entitlement to an initial evaluation in excess of 50 percent for PTSD from May 15, 2010, to September 29, 2011.

5.  Entitlement to an initial evaluation in excess of 50 percent for PTSD since December 1, 2011.

6.  Entitlement to a period of temporary total disability evaluation under 38 C.F.R. § 4.29 for the period of July 8, 2013, to August 30, 2013.

7.  Entitlement to a finding of total disability based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Brett Buchanan, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from October 1969 to September 1971, to include a tour of duty in Vietnam.

These matters come before the Board of Veterans Appeals (Board) on appeal from a July 2008 rating decision by the Houston, Texas, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which denied service connection for nosebleeds and headaches, and granted service connection for PTSD and assigned an initial 30 percent evaluation effective from October 30, 2007.

During the pendency of the appeal, in a July 2012 decision, the RO granted an increased 50 percent evaluation for PTSD effective May 15, 2010, and also awarded a period of temporary total evaluation based on a period of hospital treatment under 38 C.F.R. § 4.29 from September 30, 2011, to December 1, 2011.

The issue with regard to rating of PTSD has therefore been recharacterized to reflect the various stages of evaluation currently assigned.  As the grant of benefits under 38 C.F.R. § 4.29 represents a grant of the maximum possible evaluation for that period, the period of total rating is no longer considered to be in controversy.  A claim for an additional period of benefits under 38 C.F.R. § 4.29 is raised, however, as part of the claim for increased rating.  AB v. Brown, 6 Vet. App. 35 (1993).

Further, a claim for increased evaluation includes a claim for a TDIU where there are allegations of worsening disability and related unemployability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The evidence shows, and the Veteran has alleged, unemployment as a result of PTSD.  An appeal for TDIU is therefore inferred.

The Veteran testified at a September 2012 hearing before the undersigned via videoconference from the RO; a transcript of the hearing is associated with the claims file.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The issues of service connection for headaches and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  During the September 2012 hearing, prior to the promulgation of a Board decision, the Veteran withdrew his appeal for service connection of nosebleeds.

2.  At all times during the appeal, PTSD has been manifested by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to problems with anger, irritability, difficulty adapting to stressful situations, and an inability to form and maintain relationships. 

3.  The Veteran was admitted to a VA hospital for completion of an in-patient PTSD treatment program; he was discharged upon completion on August 30, 2013.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal have been met; the Board does not have appellate jurisdiction to review the claim of entitlement to service connection for nosebleeds. 38 U.S.C.A. §§ 7105(a), 7108 (West 2002 & Supp. 2013); 38 C.F.R. §§ 20.200, 20.202, 20.204 (2013).

2.  The criteria for an increased, initial 70 percent evaluation for PTSD prior to May 15, 2010, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2013).

3.  The criteria for an increased, initial 70 percent evaluation for PTSD from May 15, 2010, to September 29, 2011, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2013).

4.  The criteria for an increased, initial 70 percent evaluation for PTSD from December 1, 2011, to July 7, 2013, and from September 1, 2013 to the present, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2013).

5.  The criteria for assignment of a temporary total disability evaluation based on hospitalization are met for the period of July 8, 2013, to August 31, 2013.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.3, 4.29 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Nosebleeds

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision, or may be withdrawn on the record at a hearing.  38 C.F.R. §§ 20.202, 20.204(b).

At the September 2012 videoconference hearing, the Veteran stated that he wished to withdraw his appeal with regard to his claim of entitlement to service connection for nosebleeds. 

As the Veteran has withdrawn the appeal with regard to that issues in accordance with 38 C.F.R. § 20.204, the Board no longer has appellate jurisdiction and can take no further action on the matter.

VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

This appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection for PTSD.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required.

VA also has a duty to assist the Veteran in the development of the claim, which is not abrogated by the granting of service connection.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran's Social Security Administration disability determination, and the records considered in that determination, have also been obtained.  38 C.F.R. § 3.159(c)(2).  

Several VA examinations have been conducted throughout the appeal period in regards to evaluation of PTSD; the Veteran has not argued, and the record does not reflect, that these examinations are inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examiners have made all findings necessary for application of the rating schedule.  

The Board notes that the Veteran has alleged that his condition has worsened since the most recent, January 2011 VA examination.  However, in light of the extensive treatment records associated with the claims file since that time, to include intensive in-patient treatment records, remand for an updated examination is not required at this time.

At the Veteran's September 2012 hearing, the undersigned discussed in detail the elements of each of the claims on appeal, to include identifying the specific types of evidence and information which would be of assistance in substantiating them.  Additionally, the Veteran was offered an opportunity to ask the undersigned questions regarding his claim.  38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Evaluation

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58  (1994).  Separate ratings may be assigned for separate periods of time based on the facts found, however.  This practice is known as "staged" ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

PTSD is rated under the General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130, which provides that occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events), is rated 30 percent disabling. 

Occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships, is rated 50 percent disabling. 

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships, is rated 70 percent disabling.

Total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name, is rated 100 percent disabling.  38 C.F.R. § 4.130. 

The rating formula is not intended to constitute an exhaustive list, but rather is intended to provide examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  Instead, VA must consider all symptoms of a Veteran's condition that affect the level of occupational and social impairment, and assign an evaluation based on the overall disability picture presented.  However, the impairment does need to cause such impairment in most of the areas referenced at any given disability level.  Vazquez-Claudio v. Shinseki, 713 F. 3d. 112 (Fed. Cir. 2013).

The Veteran is currently assigned a 30 percent rating for PTSD for the period prior to May 15, 2010, and a 50 percent evaluation since that time, with the exception of the temporary total evaluation assigned from September 30, 2011, to December 1, 2011.

Initially, the Board notes that the Veteran was admitted to an in-patient PTSD treatment program in the Psychosocial Residential Rehabilitation Treatment Program (PRRTP) at the VA Medical Center (VAMC) in Little Rock, Arkansas, on July 8, 2013.  This program, which requires full-time, supervised residency in the VAMC, qualifies as hospitalization.  Regulations provide that when a Veteran is hospitalized at a VA facility for over 21 days for treatment of a service-connected disability, a 100 percent rating shall be assigned, beginning the day admission and running until the last day of the month of discharge.  38 C.F.R. § 4.29.

VA records show that the Veteran was admitted on July 8, 2013, and was discharged on August 30, 2013.  Accordingly, a temporary total evaluation is warranted from July 8, 2013, to August 31, 2013, for that period of hospitalization; the rating expires on August 31, 2013, as that is the last day of the month of discharge.  

For those periods not impacted by assignment of a total evaluation under 38 C.F.R. § 4.29, the Board finds that throughout the appellate period, the criteria for assignment of a 70 percent Schedular evaluation is warranted.

VA examination and ongoing treatment records reflect continuing complaints of severe functional impairment from PTSD.  The Veteran is socially isolated, with close contact only with his family; even that is strained.  At work, while he was employed at the start of the appellate period, he was placed on performance plans and cautioned regarding the quality of his work and his ability to work with others.  He eventually lost several jobs due to an inability to overcome his irritability, anger, and anxiety problems.  He has described his hyperstartle reflex and excessive reactions to stimuli; he reported arguing with and choking a woman in a parking lot after "almost" being hit by her car.  The Veteran is often depressed, and anxious in stressful situations, such as at work or driving.  He has a long history of sleep problems, with some help from medications.  The Veteran has reported to several evaluators that his daily routine of patrolling his home is interrupted for meals only when his wife requires it.  

Due to PTSD symptomatology, work and family relationships are negatively impacted.  His mood is poor, and he has demonstrated impairment of thinking and mood repeatedly.  The disability picture presented most closely approximates the criteria for a 70 percent evaluation.

A higher, 100 percent Schedular evaluation is not warranted at any point during the appeal.  The Veteran has retained some ability to perform daily activities, such as laundry or doing dishes, and his memory problems are reported to be fairly minor.  The Veteran has not reported suicidal ideation, and while he has reported incidents of violence, such are isolated and do not represent a persistent danger to himself or others.

Consideration has also been given to the possibility of assignment of an extraschedular evaluation under 38 C.F.R. § 3.321.  Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).

First, a determination must be made as to whether the Schedular criteria reasonably describe a veteran's disability level and symptomatology.  Id. At 115.  If the Schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, referral for extraschedular consideration is not required and the analysis stops.  Id.

If the Schedular rating criteria do not reasonably describe a veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other related factors, such as marked interference with employment and frequent periods of hospitalization.  Id. At 116.

If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization exists, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The criteria here fully account for the Veteran's complaints of mood disturbances, work and social isolation, memory problems, anger and irritability, and difficulties with employment.  No further discussion of extraschedular entitlement is therefore warranted.  38 C.F.R. § 3.321; Thun v. Peake, 22 Vet. App. 111 (2008).

In sum, for all periods not already assigned a temporary total disability evaluation under 38 C.F.R. § 4.29, an increased Schedular 70 percent evaluation for PTSD is warranted.


ORDER

The appeal for service connection of nosebleeds is dismissed.

An increased initial 70 percent evaluation for PTSD for the period prior to May 15, 2010, is granted.

An increased initial 70 percent evaluation for PTSD for the period of May 15, 2010, to September 29, 2011, is granted.

An increased initial 70 percent evaluation for PTSD for the period from December 1, 2011, to July 7, 2013, and from September 1, 2013 to the present, is granted.

A temporary total disability evaluation under 38 C.F.R. § 4.29, for the period of July 8, 2013, to August 31, 2013, is granted.


REMAND

Headaches

The Veteran has alleged that his headaches are at least in part a symptom of service-connected PTSD.  The Veteran is competent to report current headache symptoms, and his allegation of a nexus to a service-connected disability is at least colorable, giving rise to the reasonable possibility of substantiating his claim.  A VA examination is therefore required on remand.  38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79 (2006).

TDIU

A claim of entitlement to TDIU is dependent upon consideration of the impact of service-connected disability on a Veteran's ability to secure and follow substantially gainful employment.  While the Veteran and his representative have amply addressed the impact of PTSD on employability, the record is less clear regarding the impact over time.  Specifically, the Veteran reports that, early in the appellate period, he was working.  He did lose that job at some point fairly early in the appeal, but the date of such and the exact circumstances are unknown.  Information regarding the Veteran's work history would be helpful in adjudication of the claim.

Further, TDIU considers not only the Veteran's work history, but also factors such as vocational training, and educational achievement.  Information on all these factors appears lacking in the file, and so on remand, a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, should be requested.  Provision of this form should include all necessary notice under 38 U.S.C.A. § 5103, 38 C.F.R. § 3.159, and applicable case law 


Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and request that he properly complete and return a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.  As part of the request, provide him fully compliant notice as required under applicable laws, regulations, and legal precedents with regard to claims for TDIU.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); and Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

2.  Schedule the Veteran for an appropriate VA neurological examination to address the etiology of his alleged headaches.  The claims folder must be reviewed in conjunction with the examination and the examination report must reflect that such review was undertaken. 

a. The examiner should state whether there is any current chronic headache disorder present.  

b. The examiner must opine as to whether any diagnosed disorder or subjectively reported manifestations are at least as likely as not (50 percent or greater probability) caused or aggravated by service.

c. The examiner must determine whether it is at least as likely as not (50 percent or greater probability) that any diagnosed disorder or subjectively reported manifestations was/were due to the Veteran's service-connected right PTSD.  

d. The examiner must determine whether it is at least as likely as not (50 percent or greater probability) that any diagnosed disorder or subjectively reported manifestations was/were aggravated (i.e., permanently worsened beyond the natural progression of the disorder) by the service-connected PTSD.  

If the examiner determines that a diagnosed disorder or subjectively reported manifestations is/are aggravated by PTSD, the examiner should report the baseline level of severity of the disorder prior to the onset of aggravation and the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected PTSD. 

The examiner should provide a rationale for any opinion rendered.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011). 

3.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


